Exhibit 10(a)

WD-40 COMPANY

SUPPLEMENTAL DEATH BENEFIT PLAN

WD-40 COMPANY, a Delaware corporation (hereinafter called “Company”) and
                     (hereinafter called “Employee”) hereby agree as follows:

1. Employee is presently employed by the Company and it is contemplated that
such employment will continue until                      (Employee’s normal
retirement date); Company or Employee may, however, terminate Employee’s
employment at any time and nothing herein shall be construed as a contract for
continued employment for any specified period of time.

2. If Employee dies before attaining sixty-five (65) years of age while
employed, Company shall pay to Employee’s designated beneficiary an amount equal
to Employee’s then current base salary as such amount shall last have been
determined by the Company’s Board of Directors. The Death Benefit shall be paid
within sixty (60) days of Employee’s death.

3. The beneficiary of the aforesaid payment to be made after Employee’s death
shall be                      or such other person or persons as the Employee
shall hereafter designate in writing to Company. If no designated beneficiary
survives Employee, such payment shall be made to the Employee’s estate.

4. If the Company shall elect to purchase a life insurance contract to provide
Company with funds to make payment hereunder, Company shall at all times be the
sole and complete owner and beneficiary of any such contract and shall have the
unrestricted right to use all amounts and exercise all options and privileges
thereunder; neither Employee nor beneficiary nor any other person shall have any
right, title or whatsoever in or to any such life insurance contract.

5. The designated beneficiary or any other person or persons having any claim or
right to payment hereunder shall rely solely on the unsecured promise of the
Company set forth herein and nothing in this agreement shall be construed to
give the Employee, beneficiary or any other person or persons any right, title,
interest or claim in or to any specific asset, fund, reserve, account or
property of any kind whatsoever owned by the Company. The designated beneficiary
or other person or persons shall have the right to enforce his claim against the
Company in the same manner as an unsecured creditor.

6. This agreement may be amended at any time upon the written agreement of the
parties.

7. Neither Employee nor any designated beneficiary nor any other person entitled
to payment hereunder shall have the right to transfer, assign, pledge or
otherwise encumber any such payment hereunder nor shall any such payment be
subject to seizure for the payment of any debt or judgment, or be transferable
by operation of law in the event of bankruptcy or insolvency.

8. In the event of any attempted transfer, assignment or other encumbrance or
levy, the Company shall have no liability hereunder.

IN WITNESS WHEREOF, the undersigned have executed this agreement this      day
of                 ,         .

 

Company:    

WD-40 COMPANY

     

By

           

   

Attest:

               

Employee:                            